United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0756
Issued: September 16, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 18, 2015 appellant filed a timely appeal of September 25, 2014 and
January 28, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
The Board assigned Docket No. 15-756.
The Board has duly considered the matter and concludes that the case is not in posture for
decision.
On January 29, 2014 appellant, then a 64-year-old pipefitter, filed a traumatic injury
claim alleging that on January 14, 2014 he injured his right knee when his chair gave way while
he was taking inventory. OWCP denied his claim finding that he failed to establish fact of
injury. It found that the record contained no diagnosed medical condition causally related to the
January 14, 2014 incident. By decisions dated September 25, 2014 and January 28, 2015,
OWCP denied modification. In its September 25, 2014 decision, it indicated that it copied
records from OWCP File No. xxxxxx624, “which covers residuals of a work-related right knee
injury on May 31, 2013” into the current OWCP claim, File No. xxxxxx600.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further

indicates that the cases should be doubled as soon as the need to do so becomes apparent.1 As
OWCP referenced a prior claim which had been accepted for a right knee condition in denying
appellant’s claim for a new right knee injury, it should have combined the case files in
accordance with its procedures.
As the record before the Board does not contain all the evidence from the prior claim, the
Board is unable to properly address and adjudicate the issue of appellant’s current traumatic
injury under OWCP File No. xxxxxx624
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx600,
with OWCP File No. xxxxxx624. After combining these case records on remand, it should
consider the evidence contained in the combined case record and, following any necessary
further development, issue a de novo decision regarding whether appellant sustained an injury in
the performance of duty on January 14, 2014.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 28, 2015 and September 25, 2014 are set aside and the
case remanded for further proceedings consistent with this order of the Board.
Issued: September 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

